Citation Nr: 0202623	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-04 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for moderately advanced, 
inactive chronic pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
December 1946 and from March 1948 to July 1948.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a noncompensable rating for moderately advanced, 
arrested chronic pulmonary tuberculosis.  


FINDING OF FACT

The medical evidence does not show continued disability, 
emphysema, dyspnea on exertion, or impairment of health 
following moderately advanced lesions.


CONCLUSION OF LAW

The criteria for a compensable rating for moderately 
advanced, inactive chronic pulmonary tuberculosis are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6722 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  

Service department records show that the veteran had a first 
period of active duty during World War II and a second in 
peacetime.  According to service medical records, the veteran 
was reinfected with pulmonary tuberculosis of questionable 
activity about a week after he started his second period of 
service in March 1948.  By the time the veteran received an 
honorable medical discharge in July 1948, reinfection of 
pulmonary tuberculosis was active and moderately advanced.  
According to a July 1965 VA social survey, the veteran 
believed that he carried pulmonary tuberculosis to his wife 
and six children, who all eventually tested positive for 
tuberculosis.  

A January 1950 rating decision granted service connection for 
the veteran's pulmonary tuberculosis since September 1949.  
The evaluation was 100 percent from September 1949 to October 
1949, when a VA examination revealed moderate pulmonary 
tuberculosis, which had become inactive; 50 percent from 
October 1949 to November 1949; 100 percent from December 1949 
to October 1951; 50 percent from October 1951 to October 
1955; 30 percent from October 1955 to October 1960; and 
noncompensable from October 1960.  The January 1950 decision, 
with its varying ratings, became final because the veteran 
was notified of the decision by letter, and he did not 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

A noncompensable rating was in effect for over 35 years 
before the veteran filed an application for an increased 
rating in September 1998 and the December 1998 and January 
1999 rating decisions continued the noncompensable rating.  
The December 1998 decision became final because a substantive 
appeal was not filed within the prescribed time period.  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2001).  Despite 
the sequence of the January 1999 rating decision, the 
December 1999 notice of disagreement, the February 2000 
statement of the case, and the January 2000 substantive 
appeal, the veteran's arguments were adequate to constitute a 
timely appeal of the January 1999 decision.  See Archbold v. 
Brown, 9 Vet. App. 124, 132 (1996).  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained medical 
records from the identified health care providers, and the 
veteran received VA examinations, filed lay statements with 
the RO, and provided sworn testimony at a May 2001 hearing.  
The RO's October 2000 letter to the veteran, the December 
1998 and January 1999 rating decisions, and the August 1999, 
May 2000, December 2000, and August 2001 statements of the 
case informed the veteran of the evidence needed to 
substantiate his claim, and the veteran testified that the RO 
had received all of the evidence that he planned to submit.  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The veteran's disability has always been evaluated under the 
criteria for moderately advanced, inactive chronic pulmonary 
tuberculosis.  Given the diagnoses and findings of records, 
the Board will evaluate the veteran's disability under the 
criteria for Diagnostic Code 6722.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6722 (2001).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as is the case here, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2001).  

The veteran contends that his pulmonary tuberculosis deserves 
a higher rating because he has reported chest pain since 
August 1999 and shortness of breath since June 2001.  In 
August 2001, he testified that he experienced shoulder and 
back pain in the same spots where tuberculosis was previously 
found and that he coughed up green and yellow sputum, for 
which he took antibiotics and cough medicine and used 
inhalers.  He does not understand how recent chest x-rays 
showed clear lungs when he had so much difficulty breathing.  
He contends that his current lung symptoms resulted from 
pulmonary tuberculosis or another respiratory disease 
secondary to pulmonary tuberculosis.  

The schedular criteria for moderately advanced, inactive 
chronic pulmonary tuberculosis states that a 100 percent 
evaluation will be assigned for two years after the date of 
inactivity following active tuberculosis, which was 
clinically identified during service or subsequently.  
Thereafter, a 50 percent evaluation will be assigned for 
inactive pulmonary tuberculosis for four additional years, or 
in any event, to a total of six years after the date of 
inactivity.  Thereafter, a 30 percent evaluation will be 
assigned for inactive pulmonary tuberculosis for five 
additional years, or to a total of eleven years after the 
date of inactivity.  Following far advanced lesions diagnosed 
at any time while the disease process was active, a minimum 
evaluation of 30 percent will be assigned.  Following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc., a 20 percent evaluation will be assigned.  
Otherwise, a noncompensable rating will be assigned.  See 
38 C.F.R. § 4.97 (2001).  

A compensable rating cannot be assigned because the medical 
evidence has not shown continued disability, emphysema, 
dyspnea on exertion, or impairment of health following 
moderately advanced lesions of pulmonary tuberculosis.  A 
20-year history of severe productive cough and shortness of 
breath reported at a July 2000 private examination was not 
due to pulmonary tuberculosis because a May 1999 VA examiner 
confirmed that pulmonary tuberculosis had been inactive since 
1948 and that recent medical evidence had shown clear lungs.  
No gross abnormality was seen in VA chest x-rays in April 
1999.  The veteran's chest was clear to auscultation 
bilaterally in February 2001, and his airway was normal, his 
respiratory pattern was unlabored, and his breath sounds were 
clear with no cough in June 2001.  VA chest x-rays were again 
normal in January 2000, and there was no evidence of 
consolidation, edema, or acute cardiopulmonary disease in 
July 2000.  A June 2001 VA x-ray revealed no focal mass, 
infiltrate, or effusion.  Moreover, the May 1999 VA examiner 
noted the veteran's history of smoking, attributed his 
chronic cough, sputum, and shortness of breath to chronic 
obstructive pulmonary disease with bronchitis, and opined 
that there was no relationship to pulmonary tuberculosis.  
Later, a July 2000 private examiner noted the veteran's long 
history of post-service exposure to asbestos and related his 
symptoms to nonservice-connected asbestosis and asbestos-
related pleural disease.  Whatever symptoms the veteran has 
experienced cannot be attributed to his inactive pulmonary 
tuberculosis.  

For these reasons, a noncompensable rating continues to be 
warranted for moderately advanced, inactive chronic pulmonary 
tuberculosis.  When there is a question as  to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The 
symptomatology associated with the veteran's inactive 
pulmonary tuberculosis does not more nearly approximate the 
criteria for a higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that moderately advanced, inactive chronic pulmonary 
tuberculosis markedly interferes with employment or causes 
frequent hospitalizations.  Although the veteran had 
difficulty finding work for a short time immediately after 
service, he testified that he worked for the government in a 
Civil Service position for 34 years before retirement and 
that he used very little sick leave for VA appointments.  In 
July 2000, a private examiner further noted that the veteran 
had been able to work as a welder for a total of 46 years.  
Referral for extraschedular consideration is not currently 
warranted.  



ORDER

Entitlement to a compensable rating for moderately advanced, 
inactive pulmonary tuberculosis is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

